IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38691

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 679
                                                 )
       Plaintiff-Respondent,                     )      Filed: October 17, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DANIEL AARON LIGON-BRUNO,                        )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order denying motion to suppress, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________
PERRY, Judge Pro Tem
       Daniel Aaron Ligon-Bruno appeals from the judgment of conviction entered upon his
conditional guilty plea to destruction, alteration, or concealment of evidence.        Specifically,
Ligon-Bruno challenges the district court’s denial of his motion to suppress. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The district court found the following facts and set forth its conclusions of law orally at a
hearing on October 1, 2010. Shortly after midnight on January 4, 2010, officers responded to a
“burglary in progress” call at an apartment complex on Wyoming Avenue in Hayden, Idaho.
The reporting party who had called 911 stated that he or she had observed a male crawl through
an exterior window into apartment 6, open the front door and unscrew the front light bulb to
make the area dark, and then reenter the residence through the door. The police were aware of
this particular apartment building due to multiple previous calls to the police department



                                                1
regarding drugs, domestic violence, and thefts involving these apartments. As the officers
approached the apartment building, the suspect reportedly was leaving the apartment. Officers
detained this individual who was eventually identified as Gerard Steger. Steger appeared to be
highly intoxicated and had no identification on his person to verify his claim that he lived at the
apartment. Steger gave inconsistent responses to questions by the officers concerning whether
there were any other occupants in the apartment.
       During the questioning of Steger, two officers went to the apartment, which was located
on the second floor, to further investigate. The officers noticed the front window was partially
opened and covered by mini-blinds.       They observed a small infrared-type security camera
positioned between the slats of the blinds. The lights were on in the apartment and the officers
could hear voices and other noises coming from inside. The officers knocked loudly on both the
front door and the front window announcing their presence as law enforcement officers;
however, they received no response from anyone inside the apartment.
       Having received no response, one officer returned to speak further with Steger about
whether there were any other occupants in the apartment. Steger continued to give conflicting
answers, first denying that there was anyone else in the apartment with him, then admitting that
his roommates might be inside, and then again denying that anyone else was present. While the
officer was questioning Steger, two other officers maintained security at the front of the
apartment. The officers continued to knock and announce their presence during which time they
could hear voices coming from within the apartment. One officer testified that he heard what
sounded like items being moved around inside the apartment.
       In response to this activity, the officers slid open the front window and pushed aside the
blinds to get a clear view of the inside of the apartment. The officers again announced their
presence and ordered any occupants out of the apartment. At this time, Ligon-Bruno peeked his
head out around the corner of the hallway inside the apartment and asked what the officers were
doing there. His eyes were bloodshot and glassy and he appeared to be under the influence of
something. At one officer’s direction, Ligon-Bruno exited the apartment through the front
window and was detained in handcuffs.          Upon questioning by the officers, Ligon-Bruno
indicated that “Luca was still in the apartment” and thereafter another individual identified as
Luca Trentino emerged from the hallway. Trentino exited the apartment through the front
window and was also detained in handcuffs.


                                                2
         One of the officers entered the apartment and conducted an initial protective sweep
looking for any other individuals who may still be in the apartment. During this sweep, the
officer noticed in plain view burnt marijuana cigarettes, rolling papers, a homemade marijuana
pipe, numerous weapons, a pile of watches and other jewelry, and various small electronics. The
apartment smelled of burnt marijuana and the sound of a toilet continuously running could be
heard.
         After conducting the initial sweep, officers brought the suspects back inside the
apartment. Ligon-Bruno claimed to live in the apartment and identified several items of property
as belonging to him. While one officer questioned Ligon-Bruno, a second officer conducted a
more thorough sweep of the apartment, opening closet doors to make sure nobody else was
hiding in the apartment. Because the water in the toilet continued to run and being concerned
about the potential destruction of evidence, the officer lifted the lid on the tank of the toilet and
observed several bags of suspected controlled substances.
         After this second sweep, the officers discovered that Ligon-Bruno was on felony
probation for a cocaine offense. The officers contacted a probation office supervisor and advised
him of the circumstances. The probation officer then asked the officers to conduct a thorough
search of the apartment. Upon doing so, the officers found additional items consistent with the
use and sale of methamphetamine. At this time, the officers retrieved the contents of the toilet
tank which included two digital scales, needles, spoons, scraper, straws, and approximately 200
small plastic baggies.
         The State charged Ligon-Bruno with possession of a controlled substance with the intent
to deliver. Ligon-Bruno moved to suppress all evidence against him arguing, inter alia, that the
warrantless search of his home violated the United States Constitution and the Idaho
Constitution. Following briefing and argument on the motion, the district court granted the
motion to suppress relating to the contents of his cell phone, but denied the motion in all other
respects. As is relevant to this appeal, the district court found that the initial entry of the
apartment was justified by exigent circumstances and as a protective sweep. The district court
also found that the second protective sweep of the apartment was not a reentry, but a
constitutionally permissible continuation of the first sweep and that the lifting of the toilet lid
during the continued sweep was justified as an exigent circumstance. Lastly, the district court




                                                 3
found that the search of the apartment pursuant to the probation officer’s request was
“constitutionally supportable under the probation search exception to the warrant requirement.”
       After the district court entered its order on Ligon-Bruno’s suppression motion, the State
amended its information to charge Ligon-Bruno with felony destruction, alteration, or
concealment of evidence. Ligon-Bruno then entered a conditional guilty plea to the amended
charge, reserving the right to appeal the district court’s order denying his motion to suppress.
The district court accepted the plea and imposed a unified four-year sentence, with two years
determinate. The district court ultimately suspended the sentence and placed Ligon-Bruno on
probation for three years. Ligon-Bruno timely appeals.
                                                II.
                                          DISCUSSION
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
A.     Warrantless Entry
       In denying Ligon-Bruno’s motion to suppress, the district court first found that there were
exigent circumstances justifying the officer’s warrantless entry into the residence. The district
court noted that:
               This Court is going to specifically find as a conclusion of law that that was
       not an illegal entry by the sheriff’s deputies but that in fact this was an exception
       to the warrant requirement of an exigent circumstance. At this point the police
       did not know whether the man who was leaving the apartment belonged there.
       The police did not know whether there was a burglary going on in process. They
       did not know whether there were further perpetrators of a possible burglary within
       that apartment. They did not know whether there were potential victims of
       serious crime within that apartment who needed immediate and serious care of
       law enforcement. They had exigent circumstances to enter that apartment and
       find out if their presence was needed for very serious reasons for the safety of
       citizens’ ongoing safety.



                                                 4
       The Fourth Amendment, as well as Article I, § 17 of the Idaho Constitution, protects the right
of people to be secure in their persons, houses, papers, and effects against unreasonable searches and
seizures. The United States Supreme Court has held that the “physical entry of the home is the chief
evil against which the wording of the Fourth Amendment is directed.” United States v. U.S. District
Court for E. Dist. of Mich., 407 U.S. 297, 313 (1972). See also State v. Araiza, 147 Idaho 371, 374,
209 P.3d 668, 671 (Ct. App. 2009); State v. Reynolds, 146 Idaho 466, 469, 197 P.3d 327, 330 (Ct.
App. 2008). Such entries and other searches conducted without a warrant are presumed to be
unreasonable, Payton v. New York, 445 U.S. 573, 586 (1980); State v. Martinez, 129 Idaho 426, 431,
925 P.2d 1125, 1130 (Ct. App. 1996), but there are a few carefully delineated exceptions to this
presumption, Coolidge v. New Hampshire, 403 U.S. 443, 474-75 (1971); State v. Brauch, 133 Idaho
215, 218, 984 P.2d 703, 706 (1999). The State bears the burden to show that a warrantless search
either fell within one of these well-recognized exceptions to the warrant requirement or was
otherwise reasonable under the circumstances.         Reynolds, 146 Idaho at 470, 197 P.3d at 331;
Martinez, 129 Idaho at 431, 925 P.2d at 1130.
       Here, the district court held that the officers’ warrantless entry into the residence was
permissible under the exigent circumstances exception, which allows for warrantless searches by
state agents when there is compelling need for official action and no time to secure a warrant.
Michigan v. Tyler, 436 U.S. 499, 509 (1978); Reynolds, 146 Idaho at 470, 197 P.3d at 331. The
test for application of this warrant exception is whether the facts known to the agent at the time
of entry, together with reasonable inferences, would warrant a reasonable belief that an exigency
justified the intrusion. Reynolds, 146 Idaho at 470, 197 P.3d at 331; State v. Barrett, 138 Idaho
290, 293, 62 P.3d 214, 217 (Ct. App. 2003). A law enforcement officer’s reasonable belief of
danger to the police or to other persons inside or outside the dwelling is one type of exigency that
may justify a warrantless entry. Minnesota v. Olson, 495 U.S. 91, 100 (1990); Reynolds, 146
Idaho at 470, 197 P.3d at 331. Thus, the necessity to protect or preserve life or avoid serious
injury will legitimize an otherwise illegal intrusion. Brigham City, Utah v. Stuart, 547 U.S. 398,
403 (2006). Accordingly, law enforcement officers may enter a home without a warrant to
render emergency assistance to an injured occupant or to protect an occupant from imminent
injury. Id.
       Idaho appellate courts have addressed numerous cases where the State argued that
exigent circumstances--specifically the safety of persons inside a residence--justified a
warrantless entry into a residence. In State v. Rusho, 110 Idaho 556, 716 P.2d 1328 (Ct. App.

                                                  5
1986), this Court held that exigent circumstances did not exist when police received a call from
the defendant’s neighbor that the defendant believed an intruder was in her residence. While
waiting for the police to arrive, another neighbor and the defendant both entered and exited the
house and encountered no intruder. When an officer arrived, he spoke momentarily with the
neighbor who told him that the house had been checked and no intruder found, however the
officer did not speak with the defendant and entered the residence. A second officer arrived and
the defendant allegedly told him that “there is nobody in there, just forget it.” Nevertheless, he
entered the residence, where drugs were found. We held that to overcome a homeowner’s right
to tell the officer not to enter, there must exist a belief that an intruder actually exists and it must
reasonably appear that persons are in immediate danger as a result. In this case, we reasoned
there was no longer an immediate danger as three people had entered and exited the residence
without incident. Id. at 560, 716 P.2d at 1332.
       Conversely, this Court has also found the existence of exigent circumstances validating a
warrantless search of a residence. In Barrett, 138 Idaho at 290, 62 P.3d at 214, Barrett’s
neighbor called 911 when he heard a crash from next door and found Barrett on the porch on his
knees, indicating that he may have had a heart attack. When an officer arrived on the scene, the
front door was wide open and Barrett was lying incoherent outside. He did not respond to any of
the officer’s inquiries, including whether there were other persons in the residence.              The
neighbor indicated that other family members lived in the house, but that he had not seen them
all day. Several officers loudly identified themselves multiple times, asking any persons inside
to come to the front door, but getting no response and hearing nothing from inside, the officers
entered the residence and found drugs and paraphernalia in plain view. We concluded that
exigent circumstances--namely the real risk that others were in the house and may have been
unable to respond--validated the warrantless entry, given the unexplained medical emergency
that Barrett was suffering and the officers’ inability to contact anyone inside the house when they
knew that other family members lived there. Id. at 294-95, 62 P.3d at 218-19.
       Likewise, in Araiza, 147 Idaho at 376-77, 209 P.3d at 673-74, this Court concluded that
exigent circumstances validated the warrantless entry into a residence, given the officers’
reasonable concern for the safety of a resident and her two grandchildren. There, officers had
seen an unidentified man outside the residence--after dark--who appeared to be attempting to
enter through a window. Consequently, one of the officers knocked on the door and the resident,


                                                   6
an elderly woman, answered. Upon being informed of the officers’ concerns, the elderly woman
told the officers the man was named Roland and he was now inside. Once beckoned outside, the
man identified himself as Roland Araiza and gave the officers his social security number and
date of birth. A check of the information Araiza provided did not turn up a record. Then while
his identity still remained unclear, Araiza went back inside the residence, closing and locking the
door behind him. Afterwards, none of the occupants would open the door, answer the phone, or
respond to knocking on the windows and beckoning from the officers. The officers’ concern was
heightened when another woman arrived on scene: identified herself as the elderly woman’s
daughter, denied recognizing Araiza’s name, and stated that there should be no one else in the
residence aside from the elderly woman and two young children. Additionally, a man, later
identified as the elderly woman’s grandson, arrived on the scene and also denied recognizing
Araiza’s name and agreed with the daughter that no one else should be inside except his
grandmother and two young cousins. We concluded that exigent circumstances--namely the
legitimate concerns for the elderly woman and the children--validated the warrantless entry,
given that Araiza’s identity remained a mystery and the officers attempted repeatedly to contact
the occupants of the residence without success, and several family members expressed concern
that an unauthorized individual was inside the home. Id. at 375-76, 209 P.3d at 672-73.
       We conclude that in the instant case, there existed exigent circumstances that validated
the warrantless entry into the residence, given the officers’ reasonable concern for officer safety
and the safety of potential victims within the apartment. The officers had received a report of a
potential burglary in progress. The reporting party indicated that a male had crawled into the
apartment through an exterior window, exited through the front door and unscrewed a light bulb
to make the area dark, and then reentered the apartment. It was late at night and the apartment
complex was located in a neighborhood that the officers were familiar with because of numerous
investigations into reports of drug activity, domestic violence, and burglaries. Upon arriving at
the apartment complex, the officers witnessed a male matching the description of the burglary
suspect walking away from the apartment. The suspect, identified as Steger, appeared to be
highly intoxicated and although he claimed to live in the apartment, the only identification he
produced--his driver’s license--listed a different address as his residence. Steger was also vague
as to whether there were other people in the apartment. The officers went to the apartment’s
door and knocked and announced their presence. As the officers were at the front door, one of


                                                7
the officers heard voices and sounds of items being moved inside the apartment. It was only
when one of the officers slid open the window and moved the blinds to look inside that Ligon-
Bruno, and eventually Trentino, appeared and finally exited the apartment under the officers’
orders.
          Ligon-Bruno argues on appeal that there was no reason for the police to fear that anyone
else was still inside the apartment. Ligon-Bruno contends that his and Steger’s statements of
residing in the apartment and the fact that three men were already pulled outside should have
relieved any fears the officers had that a crime had occurred.         Steger and Ligon-Bruno’s
assurances that they resided in the apartment were not supported by evidence the officers
possessed at the time: Steger’s driver license listed another address as his primary residence,
Steger gave vague and inconsistent statements as to whether anyone else was in the apartment,
and no one appeared at the door when the police were loudly knocking and announcing their
presence even though the officers could clearly hear activity coming from within the apartment.
All of this weighed against the suspect’s assurances that they resided in the apartment.
          Ligon-Bruno also argues that the phone call to Steger’s mother, in which she stated he
lived in one of two apartment complexes on that side of Wyoming Avenue, should have
dispelled any belief that something was amiss. We note that the mother’s recollection of her
son’s residence and the men’s assurances are analogous to the several cases where we have held
that officers are not required to accept the assurances of someone who insists that things are fine
within a residence when circumstances indicate otherwise. See Araiza, 147 Idaho at 376, 209
P.3d at 673 (citing State v. Pearson-Anderson, 136 Idaho 847, 850-51, 41 P.3d 275, 278-79 (Ct.
App. 2001); State v. Wiedenheft, 136 Idaho 14, 17, 27 P.3d 873, 876 (Ct. App. 2001); State v.
Sailas, 129 Idaho 432, 435, 925 P.2d 1131, 1134 (Ct. App. 1996).         The mother’s inability to
correctly identify her son’s apartment building, let alone the apartment number, did not dispel the
other facts known to the officers at the time, all of which indicated suspicious circumstances.
The same could be said for the men’s inability to produce anything of substance to corroborate
their statements. Thus, it was reasonable for the officers to doubt the men’s assurances that they
resided in the apartment.
          Ligon-Bruno also distinguishes the facts in the instant case from those in Araiza. Ligon-
Bruno asserts that unlike Araiza, once he and Trentino were removed from the apartment, there
was no reason for the officers to believe that anyone else remained inside. Ligon-Bruno’s


                                                  8
argument--because three men were pulled out of the apartment no one else could remain inside--
ignores the realities that the officers face on a daily basis. Just because the officers remove one
or two people from a residence does not make it unreasonable for the officers to believe more
suspects or potential victims remain inside. In fact, the reasoning that Ligon-Bruno wishes this
Court to apply was already proven false by Trentino remaining inside once Ligon-Bruno and
Steger were detained. The ability for a suspect, or potential victim, to remain in hiding is not
affected by other people being removed from a residence.
       Thus, where the officers reasonably believed a burglary was taking place, could not
ascertain how many people were inside the apartment, and three suspected intruders could not
produce identification to corroborate they lived in the apartment, we conclude that there existed
exigent circumstances to justify the officers’ warrantless entry into the residence.
B.     Reentry and Protective Sweep
       Once inside, one of the officers did a protective sweep to determine whether anyone else
was in the apartment.        Another recognized exception to the warrant requirement for
governmental searches is the protective sweep, which the United States Supreme Court first
addressed in Maryland v. Buie, 494 U.S. 325 (1990). In that case, police obtained arrest warrants
for Buie and another man, who were suspects in an armed robbery. Six or seven officers went to
Buie’s house to execute the warrant. One officer shouted into the basement, ordering anyone
there to come out. Buie responded and emerged from the basement, at which point he was
arrested. Thereafter, an officer entered the basement to determine if anyone else was there, and
while in the basement he saw incriminating evidence in plain view.
       The United States Supreme Court considered what level of justification was required for
the officer to legally enter the basement, after Buie had been arrested, to determine whether
others were present. Relying on Terry v. Ohio, 392 U.S. 1 (1968) and Michigan v. Long, 463
U.S. 1032 (1983), the Court concluded that the “reasonable, articulable suspicion” standard,
which lies between the two extremes advocated by the parties, best met constitutional strictures.
The Court held that this standard required “articulable facts which, taken together with the
rational inferences from those facts, would warrant a reasonably prudent officer in believing that
the area to be swept harbors an individual posing a danger to those on the arrest scene.” Buie,
494 U.S. at 334. The Court cautioned that the search must be narrowly confined to a “cursory
inspection of those spaces where a person may be found.” Id. at 335. Further, the sweep may


                                                 9
last “no longer than is necessary to dispel the reasonable suspicion of danger and in any event no
longer than it takes to complete the arrest and depart the premises.” Id. at 335-36.
       Although Buie involved an in-home arrest, the Idaho Supreme Court has held that the
exception applies even where the suspect has been detained, as long as “the officers have the
requisite reasonable, articulable suspicion necessary to support the sweep.” State v. Revenaugh,
133 Idaho 774, 778, 992 P.2d 769, 773 (1999). The type of offense suspected and the officers’
experience with such offenses are relevant factors when considering the threat potential to the
officers on the premises. State v. Slater, 133 Idaho 882, 887, 994 P.2d 625, 630 (Ct. App. 1999).
Officers need not have actual knowledge or absolute proof that someone is lurking in the place to
be searched who poses a threat to the officers. Revenaugh, 133 Idaho at 777, 992 P.2d at 772.
After effecting an arrest or detention at a residence, if the officers can point to articulable facts,
based upon their knowledge and experience, that support their belief that others may be on the
premises, the officers can sweep the premises for other persons who might be in the house.
Slater, 133 Idaho at 887, 994 P.2d at 630. Reasonable suspicion only requires articulable facts
and inferences supporting a reasonable belief. Id.
       From the articulable facts and the inferences known to the officers, it was reasonable to
believe someone other than the three detained suspects remained in the house. As detailed
above, the officers reasonably believed a burglary was taking place, could not ascertain how
many people were inside the apartment, and the three detained suspects could not produce
identification to corroborate that they lived in the apartment. It was also reasonable for the
officers to believe that, having knocked and announced their presence without any answer and
seeing Ligon-Bruno and Trentino peek around the hallway, someone else could have remained
inside the residence. Moreover, once inside the officers discovered weapons in plain view,
which added to their reasonable suspicion of danger. The protective sweep was a limited, speedy
and cursory inspection for persons in the apartment. Based upon the combination of those
unfolding circumstances, we conclude there was a sufficient level of reasonable, articulable
suspicion that someone might be in the residence who could pose a threat to the officers on the
scene to justify the officers’ cursory search for such person or persons.
       Ligon-Bruno also contends that the district court erred “when it found that the second
entry was not a ‘reentry’ and that it was justified as a continuation of the protective sweep.” In
denying Ligon-Bruno’s suppression motion on these grounds, the district court found that there


                                                 10
was not a reentry and that the officers merely continued the prior protective sweep. Specifically,
the district court noted that:
                Deputy Bixby then entered the apartment again and conducted what the
        police call a protective sweep to determine if there were other people either
        appropriately or inappropriately in that apartment. In his testimony he said he
        cleared the living room, the kitchen, the hallway, and the bathroom and that he
        saw no one else in that--in those areas that he had cleared or checked for the
        presence of other persons. Mr. Ligon-Bruno and Mr. Trentino were brought back
        into the apartment at that point. And the testimony was that, and this was an
        interesting phrase for the Court, a more thorough visual sweep of the same rooms
        were done, including closets and bedrooms. I’m not sure what a visual sweep is
        other than potentially one using their eyes to sweep the room. But it looks like
        the deputies went back through the house to some degree, but they went to
        different places, into the closets and into the bedrooms, to see if there were other
        individuals there.
                The Court finds that to be not necessarily a reentry of the house. The
        police are already in the house. They are already conducting a safety sweep of
        that house. And just the fact that they bring the suspects into the house and then
        continue that safety sweep in a bit more detail does not mean that there was a
        reentry or that the safety sweep had lost its legitimacy and importance. The
        further, more detailed safety sweep was legitimate under the circumstances, and
        the Court finds it to be constitutionally supportable.

        First, we will consider Ligon-Bruno’s contention that the other officers and the suspects
coming into the apartment was a reentry that required either a new, separate exigent
circumstance or a valid warrant.      Ligon-Bruno and Trentino had been removed from the
apartment by the officers through the open front window as each made their presence known.
One officer then entered through the window and conducted a brief protective sweep. The
officer then opened the door which was taped shut on the inside and allowed the officers and the
suspects to come into the apartment. That officer testified that the suspects were brought up into
the apartment because “[i]t was cold outside. We had two chairs to set them down in. They
weren’t dressed very well.” These circumstances, which allowed the other officers and the
suspects to step inside the apartment, did not constitute a reentry that would require a warrant. 1


1
         Cf. State v. Heinen, 114 Idaho 656, 659, 759 P.2d 947, 950 (Ct. App. 1988) (“As to the
‘second search’ performed after Heinen’s booking, we find that it was, in essence, nothing more
than a continuation of the initial search. To hold otherwise would suggest that should the police
begin a valid search and some intervening circumstances (e.g. a sudden storm while performing a
search in the open) arise, then the search would lose its validity. This would create a new
‘category analysis’ approach and that we are disinclined to undertake.”).

                                                11
We agree with the district court that the officers bringing the detained suspects back into the
apartment was a continuation of the initial search and, thus, did not require separate exigent
circumstances.
       Next, we must consider whether it was proper for the officers to conduct a more thorough
protective sweep once the suspects were brought back into the apartment. Ligon-Bruno focuses
on the fact that the first protective sweep produced no suspects or victims. Ligon-Bruno argues
that the first protective sweep dispelled all reasonable suspicion of danger; thus, depriving the
officers of their ability to conduct another, or more thorough, protective sweep. As noted above,
the officer had a reasonable suspicion of danger once he entered the apartment. Prior to allowing
the other officers and suspects into the apartment, the officer looked in the living room, kitchen,
hallway, and bathroom. Once the suspects were brought into the apartment and placed in chairs,
the officers looked into the bedrooms and closets to ensure that nobody else was hiding in the
apartment. This continued protective sweep was justified by the officers’ reasonable belief that a
burglary had taken place and the suspects not coming to the door when called to, giving vague
answers as to whether other people remained in the apartment, and not producing identification
to corroborate their claims that they resided in the apartment. Furthermore, during the initial
protective sweep the officer found drug paraphernalia and various weapons scattered around the
apartment. The officer’s reasonable suspicion did not disappear simply because someone was
not found in the kitchen, hallway, or bathroom as Ligon-Bruno contends. It was just as likely
that someone remained in the apartment’s bedrooms or closets after the suspects were brought
into the apartment, as it was before the officer took such action. Lastly, the passage of time
between when an officer develops a reasonable suspicion that someone else might be on the
premises and when the officer concludes the protective sweep does not necessarily dispel that
reasonable suspicion. See State v. Prewitt, 136 Idaho 547, 552, 38 P.3d 126, 131 (Ct. App. 2001)
(concluding that the passing of seventeen minutes between the shooting and the arrival of other
officers did not dispel the initial officers’ reasonable suspicion that someone else might be on the
premises that could pose a threat).
       Thus, we hold that this continued, or more thorough, protective sweep was permissible in
that it was based on reasonable articulable facts; was limited, speedy, and cursory in nature; and
narrowly confined to locate people hiding in the apartment’s bedrooms and closets. Because the
continued protective sweep was permissible, the evidence found in the toilet tank is not


                                                12
suppressible as the fruit of an invalid search. Therefore, the State’s alternative argument that the
evidence in the toilet tank lid would have been inevitably discovered pursuant to a valid
probation search need not be addressed.
                                                III.
                                          CONCLUSION
       We hold the district court correctly ruled that exigent circumstances existed, which
validated the warrantless entry into Ligon-Bruno’s apartment. The district court also correctly
ruled that the officers had reasonable suspicion to conduct a protective sweep of the apartment’s
kitchen, bathroom, bedrooms, and closets. Accordingly, the denial of Ligon-Bruno’s motion to
suppress is affirmed.
       Judge LANSING and Judge MELANSON CONCUR.




                                                13